 

Exhibit 10.36
AMENDMENT NO. 2 TO CREDIT AGREEMENT
This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Agreement”) dated as of November
10, 2010 is made by and among ASBURY AUTOMOTIVE GROUP, INC., a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement
referred to below) (in such capacity, the “Administrative Agent”), and as Swing
Line Lender and L/C Issuer, each of the Lenders under such Credit Agreement
signatory hereto, and each of the Subsidiary Guarantors (as defined in the
Credit Agreement) signatory hereto.
W I T N E S S E T H:
WHEREAS, the Borrower, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, and the Lenders have entered into that certain
Credit Agreement dated as of September 26, 2008, as amended by that certain
Amendment No. 1 to Credit Agreement dated as of July 22, 2009 (as hereby amended
and as from time to time further amended, modified, supplemented, restated, or
amended and restated, the “Credit Agreement”; capitalized terms used in this
Agreement not otherwise defined herein shall have the respective meanings given
thereto in the Credit Agreement), pursuant to which the Lenders have made
available to the Borrower a revolving credit facility, including a letter of
credit facility and a swing line facility; and
WHEREAS, each of the Subsidiary Guarantors has entered into a Subsidiary
Guaranty pursuant to which it has guaranteed the payment and performance of
certain or all of the obligations of the Borrower under the Credit Agreement and
the other Loan Documents, and the Borrower and the Subsidiary Guarantors have
entered into various Security Instruments to secure their respective obligations
and liabilities in respect the Loan Documents; and
 
WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
the Borrower desires to amend certain provisions of the Credit Agreement, as set
forth below, and the Administrative Agent and the Lenders signatory hereto are
willing to agree to such amendments on the terms and conditions contained in
this Agreement;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:
 
(a)The following definitions are hereby added to Section 1.01 of the Credit
Agreement, each in the appropriate alphabetical order therein:
 
“Adjusted Consolidated Net Income” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the Consolidated Net Income for that
period but excluding the effect of (and net of any tax impact of) the following:
(i) extraordinary gains or losses, (ii) non-cash impairment charges or asset
write-offs or write-downs, (iii) write-downs recorded subsequent to October 1,
2010 related to deferred tax assets that were established prior to October 1,
2010, (iv) non-cash interest expense for such period resulting from the effect
of Accounting Principles Bulletin 14-1/Accounting Standards

--------------------------------------------------------------------------------

 

Codification of the Financial Accounting Standards Board Number 470-20
(Accounting for Convertible Debt Instruments

--------------------------------------------------------------------------------

 

That May Be Settled in Cash Upon Conversion) on convertible Indebtedness, and
(v) gains or losses directly associated with the repurchase or early
extinguishment of long-term Indebtedness, in each case of clauses (i) through
(v) as recorded in accordance with GAAP.
 
“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement dated
as of the Amendment No. 2 Effectiveness Date among the Borrower, the Subsidiary
Guarantors party thereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer and the Lenders party thereto.
“Amendment No. 2 Effectiveness Date” means November 10, 2010.    
“Excess 2014 Refinancing Amount” means the lesser of (x) $20,000,000 and (y) the
amount by which any unsecured, unamortizing Subordinated Indebtedness used to
Refinance the Indebtedness under the 2014 Indenture exceeds the outstanding
principal amount of such Indebtedness under the 2014 Indenture as of the date of
issuance of such unsecured, unamortizing Subordinated Indebtedness.
“4Q 2010 Acquisition” has the meaning specified in the definition of “4Q 2010
Seller Real Estate Note”.
“4Q 2010 Seller Real Estate Debt” means the Indebtedness evidenced by the 4Q
2010 Seller Real Estate Note.
“4Q 2010 Seller Real Estate Note” means a purchase money promissory note in an
original aggregate principal amount not to exceed $20,000,000 evidencing
Indebtedness incurred in connection with the purchase by Asbury Automotive
Atlanta L.L.C. of certain dealership real property to be operated by Asbury
Automotive Atlanta L.L.C. or another Subsidiary (the “4Q 2010 Acquisition”). The
parties hereto acknowledge that “Permitted Real Estate Debt”, “Indebtedness”,
“Consolidated Funded Indebtedness” and “borrowed money” shall be deemed to
include the 4Q 2010 Seller Real Estate Debt for all purposes hereunder,
including without limitation for purposes of financial covenant calculations.
“2012 Indenture” has the meaning specified in the definition of “Indentures”.
“2014 Indenture” has the meaning specified in the definition of “Indentures”.
(a)The definition of “Change of Control” in Section 1.01 of the Credit Agreement
is amended, so that, as amended, such definition shall read as follows:
 
“Change of Control” means (a) the direct or indirect sale, transfer, conveyance
or other disposition, in one or a series of related transactions, of the voting
stock in the Borrower, the result of which is that a Person other than a
Permitted Holder becomes the beneficial owner, directly or indirectly of more
than 35% of the voting stock of the Borrower, measured by voting power rather
than number of shares, (b) a Change of Control as defined in any of the
Indentures or (c) a change of control under any indenture or any similar
instrument evidencing any refinancing, refunding, renewal or extension of any
Subordinated Indebtedness. As used herein, “Permitted Holder” means those direct
and indirect beneficial owners of the voting stock of the Borrower as of the
Closing Date. As used herein, voting stock of any Person as of any date means
the capital stock of such Person that at such date is entitled to vote in the
election of the Board of Directors of such Person

2

--------------------------------------------------------------------------------

 

(b)The definition of “Permitted Acquisition” in Section 1.01 of the Credit
Agreement is amended, so that, as amended, such definition shall read as
follows:
 
“Permitted Acquisition” means any acquisition of a Subsidiary or assets of an
Auto Dealer that is permitted by Section 6.13.
(c)The definition of “Indentures” in Section 1.01 of the Credit Agreement is
amended, so that, as amended, such definition shall read as follows:
 
“Indentures” means, collectively, (a) that certain Indenture, dated as of
December 23, 2003 (as amended, supplemented and otherwise modified by that
certain First Supplemental Indenture, dated as of January 21, 2004, that certain
Second Supplemental Indenture, dated December 7, 2004, that certain Third
Supplemental Indenture, dated as of September 30, 2005, that certain Fourth
Supplemental Indenture, dated as of March 15, 2007, that certain Fifth
Supplemental Indenture, dated as of June 29, 2007, and that certain Sixth
Supplemental Indenture, dated as of June 30, 2010, and as further amended,
supplemented or modified from time to time to the extent permitted hereunder),
governing those certain 8% Senior Subordinated Notes due 2014 in the original
principal amount of $200,000,000, issued by the Borrower (the “2014 Indenture”),
(b) that certain Indenture, dated as of March 16, 2007 (as amended, supplemented
and otherwise modified by that certain First Supplemental Indenture, dated as of
June 29, 2007, and that certain Second Supplemental Indenture dated as of August
17, 2010, and as further amended, supplemented or otherwise modified from time
to time to the extent permitted hereunder) governing those certain 3% Senior
Subordinated Convertible Notes due 2012 in the original principal amount of
$115,000,000, issued by the Borrower (the “2012 Indenture”), and (c) that
certain Indenture, dated as of March 26, 2007 (as amended, supplemented and
otherwise modified by that certain First Supplemental Indenture, dated as of
June 29, 2007 and that certain Second Supplemental Indenture, dated as of June
30, 2010, and as further amended, supplemented or otherwise modified from time
to time to the extent permitted hereunder), governing those certain 7.625%
Senior Subordinated Notes due 2017 in the original principal amount of
$150,000,000, issued by the Borrower”.
(d)The definition of “Permitted Real Estate Debt” in Section 1.01 of the Credit
Agreement is amended, so that, as amended, such definition shall read as
follows:
 
“Permitted Real Estate Debt” means that certain Indebtedness described on
Schedule 7.01(f), and any other Indebtedness (other than Swap Contracts) of a
Loan Party (i) secured solely by real property, fixtures, related real property
rights, related contracts and proceeds of the foregoing, owned by such Loan
Party, and (ii) for which no Person other than the obligor of such Indebtedness,
the Borrower or any Subsidiary which is a Loan Party has any liability with
respect to such Indebtedness, in each case of clauses (i) and (ii), so long as
(x) the aggregate amount of all Permitted Real Estate Debt outstanding at any
time shall not exceed eighty-five percent (85%) of the value of the real
property securing such Indebtedness, as evidenced by the respective appraisals
of the real property ordered in connection with obtaining such Indebtedness,
(y) the amount of any Permitted Real Estate Debt relating to a particular parcel
of real property shall not exceed one hundred percent (100%) of the value of
such parcel securing such Indebtedness, as evidenced by the respective appraisal
of such parcel ordered in connection with obtaining such Indebtedness, and (z)
upon the request of the Administrative Agent, the Borrower shall promptly
deliver to the Administrative Agent a copy of any appraisal described in clause
(x) or (y) above; provided that, the 4Q 2010 Seller Real Estate Debt and

3

--------------------------------------------------------------------------------

 

the real property securing such Indebtedness shall not be included in the
calculation in determining whether the aggregate eighty-five percent (85%) loan
to value requirement set forth in clause (x) above has been satisfied.
(e)The definition of “Refinancing Indebtedness” in Section 1.01 of the Credit
Agreement is amended, so that, as amended, such definition shall read as
follows:
 
“Refinancing Indebtedness” means, with respect to any permitted Indebtedness of
any Loan Party (the “Existing Indebtedness”), Indebtedness (whether incurred
prior to, during or after the Modified Covenant Period) which refinances,
refunds or renews, or extends the maturity of, such Existing Indebtedness (any
such refinancing, refunding, renewal or extension, a “Refinancing”) including
Refinancing using a different type of Indebtedness, so long as (A)(i) the
principal amount of such Existing Indebtedness is not increased by such
Refinancing except by an amount not in excess of any accrued but then unpaid
interest, contractually agreed upon premium (or other similar reasonable amount
paid under the circumstances), and discounts, commissions, fees and expenses
reasonably incurred, in connection with such Refinancing plus an amount not in
excess of any existing commitments unutilized under the Existing Indebtedness,
(ii) the Administrative Agent has received a certificate from the Borrower
addressed to the Administrative Agent and the Lenders certifying that the terms
relating to amortization, maturity, collateral (if any) and subordination (if
any), and other material terms of any such Refinancing and of any agreement
entered into and of any instrument issued in connection therewith taken as a
whole, are not materially less favorable to the Loan Parties than the terms of
any agreement or instrument governing the Existing Indebtedness, and that the
interest rate and fees applicable to any such Refinancing do not exceed the then
applicable market interest rate, or market fee rate, respectively, for the
applicable type of Indebtedness, (iii) if such Existing Indebtedness is
Subordinated Indebtedness, then such Refinancing Indebtedness must also be
Subordinated Indebtedness, (iv) such Refinancing does not in any material
respect expand the property subject to any Lien (unless otherwise permitted
under this Agreement), (v) such refinancing does not have a stated maturity
prior to the Maturity Date and (vi) without limitation of any other provision
herein (including Section 7.16), such refinancing does not contain any provision
(1) requiring the Borrower or any Subsidiary to repurchase, redeem, prepay or
defease such Indebtedness prior to the Maturity Date (other than reasonable and
customary prepayment, redemption, repurchase or defeasance obligations in
connection with (x) sales of assets (so long as the terms relating thereto are
not materially less favorable to the Loan Parties than the comparable terms
governing the Existing Indebtedness), (y) a change in control and (z) the
exercise of remedies in connection with the occurrence of an event of default),
(2) granting the holders thereof the right to require the Borrower or any
Subsidiary to repurchase, redeem, prepay or defease such Indebtedness prior to
the Maturity Date (other than reasonable and customary prepayment, redemption,
repurchase or defeasance obligations in connection with (x) sales of assets (so
long as the terms relating thereto are not materially less favorable to the Loan
Parties than the comparable terms governing the Existing Indebtedness), (y) a
change in control and (z) the exercise of remedies in connection with the
occurrence of an event of default) or (3) requiring the conversion of such
Indebtedness into Equity Interests of the Borrower or any Subsidiary prior to
the Maturity Date, or (B) Indebtedness which Refinances such Existing
Indebtedness has been consented to by the Required Lenders in accordance with
Section 10.1 hereof.”
(f)The definition of “Subordinated Indebtedness” in Section 1.01 of the Credit
Agreement is

4

--------------------------------------------------------------------------------

 

amended, so that, as amended, such definition shall read as follows:
 
“Subordinated Indebtedness” means all Subordinated Indenture Indebtedness and
all other Indebtedness of the Borrower or its Subsidiaries which (a) is
subordinated to the Obligations contained herein in a manner reasonably
acceptable to the Administrative Agent or has subordination terms substantially
similar to those in the Indentures, (b) without limitation of any other
provision herein (including Section 7.16), does not require any payment of
principal (or give the holder thereof any rights to require repurchase of such
Indebtedness through put rights or otherwise) prior to the date that is 30 days
after the Maturity Date (other than reasonable and customary prepayment,
redemption, repurchase or defeasance obligations in connection with (i) sales of
assets (so long as the terms relating thereto are not materially less favorable
to the Loan Parties than the comparable terms governing the Subordinated
Indenture Indebtedness), (ii) a change in control and (iii) the exercise of
remedies in connection with the occurrence of an event of default), (c) the
Administrative Agent has received a certificate from the Borrower addressed to
the Administrative Agent and the Lenders certifying that such other Indebtedness
has interest rates and fees that are not in excess of the rates and fees
standard in the market at the time such Indebtedness is incurred, (d) has
standstill and blockage provisions with regard to payments and enforcement
actions that are no more adverse to the Lenders than those in the Indentures (as
such standstill and blockage provisions relate to the Existing Credit Agreement
lenders and lenders that provide Motor Vehicle floorplan financing to the
Borrower or any of its Subsidiaries), and (e) otherwise contains terms and
conditions reasonably acceptable to the Administrative Agent or substantially
similar to those in the Indentures.
(g)Sections 6.05(h) of the Credit Agreement is amended by deleting the word
“and” at the end of such section, Section 6.05(i) of the Credit Agreement is
re-numbered as Section 6.05(j) and a new Section 6.05(i) is added, so that, as
amended, such Section 6.05(i) shall read as follows:
 
(i)    4Q 2010 Seller Real Estate Note Information. Without limitation of any
other delivery requirement herein, on or prior to the consummation of the 4Q
2010 Acquisition, (i) a compliance certificate in the form of Exhibit D executed
by the chief financial officer, treasurer or controller of the Borrower
demonstrating that the Borrower will be in compliance with all covenants
contained in this Agreement (including Section 7.11) on a pro forma basis (after
giving effect to the 4Q 2010 Acquisition and the 4Q 2010 Seller Real Estate
Debt) for the four fiscal quarter period immediately preceding the date of
consummation of the 4Q 2010 Acquisition and (ii) an acknowledgement that no
Default or Event of Default then exists or will exist after giving effect to the
4Q 2010 Acquisition or the 4Q 2010 Seller Real Estate Debt; and
(h)The following Section 6.16 is hereby added to Article VI of the Credit
Agreement in the appropriate order therein:
 
6.16    Amendment No. 2 Lender Fee. Pay a fee (which such fee shall be fully
earned as of the Amendment No. 2 Effectiveness Date) to the Administrative
Agent, for distribution to each Lender (each a “Consenting Lender”) executing
Amendment No. 2 and delivering such executed signature page to the
Administrative Agent no later than 8:00 p.m. (New York time) on November 10,
2010, with each such Consenting Lender's portion of such fee (i) equal to 0.125%
times such Consenting Lender's Commitment as of the Amendment No. 2
Effectiveness Date and (ii) due and payable on the earlier of (x) January 6,
2011 and (y) such

5

--------------------------------------------------------------------------------

 

earlier date any such Consenting Lender requests in a written notice to the
Administrative Agent and the Borrower. Such fee may be automatically debited
from a deposit account maintained by the Borrower with Bank of America
(i)Sections 7.01(f) of the Credit Agreement is hereby amended so that, as
amended, such section shall read as follows:
(f)    Permitted Real Estate Debt and Guarantees by the Borrower or any
Subsidiary that is a Loan Party; provided that, the principal amount of such
Indebtedness incurred during the Modified Covenant Period shall not exceed
$30,000,000 (excluding the 4Q 2010 Seller Real Estate Debt which shall not count
towards the $30,000,000 limitation);
(j)Sections 7.01(l) of the Credit Agreement is hereby amended so that, as
amended, such section shall read as follows:
 
(l)     (i) at any time during a Non-Modified Covenant Period, Indebtedness that
renews, refinances, refunds or extends any existing Indebtedness of any Loan
Party, so long as (A) such renewal, refinancing, refunding or extension does not
in any material respect increase the principal amount thereof or expand the
property subject to any Lien (unless otherwise permitted under this Agreement),
(B) if the Indebtedness being refinanced is Subordinated Indebtedness, then such
refinancing Indebtedness must also be Subordinated Indebtedness, (C) such
refinancing does not have a maturity prior to the Maturity Date and (D) without
limitation of any other provision herein (including Section 7.16), such
refinancing does not contain any provision (1) requiring the Borrower or any
Subsidiary to repurchase, redeem, prepay or defease such Indebtedness prior to
the Maturity Date, (2) granting the holders thereof the right to require the
Borrower or any Subsidiary to repurchase, redeem, prepay or defease such
Indebtedness prior to the Maturity Date (other than, in the case of clauses
(D)(1) and (2), reasonable and customary prepayment, redemption, repurchase or
defeasance obligations in connection with (x) sales of assets (so long as the
terms relating thereto are not materially less favorable to the Loan Parties
than the comparable terms governing the Indebtedness being refinanced, refunded
or extended), (y) a change in control and (z) the exercise of remedies in
connection with the occurrence of an event of default) or (3) requiring the
conversion of such Indebtedness into Equity Interests of the Borrower or any
Subsidiary prior to the Maturity Date, and (ii) at any time during the Modified
Covenant Period, Refinancing Indebtedness;
(k)Section 7.10(a)(i) of the Credit Agreement is hereby amended so that, as
amended, such section shall read as follows:
 
(i)    the Borrower may declare and pay cash dividends on its capital stock and
may purchase shares of its capital stock; provided that, at the time of any such
cash dividend payment or share purchase (and after giving effect to such cash
dividend payment or share purchase), the aggregate amount payable or paid in
respect of all cash dividends by the Borrower or shares purchased by the
Borrower (other than shares purchased pursuant to clause (iii) below) on and
after the Second Amendment Effective Date shall not exceed the sum of (x)
$50,000,000 plus (or minus if negative) (y) one-half (1/2) of the aggregate
Adjusted Consolidated Net Income of the Borrower for the period beginning on
October 1, 2010 and ending on such date of determination;
(l)Sections 7.16 of the Credit Agreement is hereby amended so that, as amended,
such section shall read as follows:
 

6

--------------------------------------------------------------------------------

 

7.16    Prepayments, etc. of Certain Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, the
Subordinated Indenture Indebtedness (or any Refinancing Indebtedness thereof) or
any Indebtedness permitted by Section 7.01(d); except that:
(a)    the Borrower or any Subsidiary may (i) refinance any amount of
Subordinated Indebtedness at any time (including prior to its scheduled
maturity) using only the proceeds of new Subordinated Indebtedness and (ii)
prepay, redeem, purchase, defease or otherwise satisfy Indebtedness under the
2012 Indenture in an aggregate amount not to exceed the Excess 2014 Refinancing
Amount; and
(b)    in addition to any refinancings permitted by clause (a), so long as no
Default exists or will result from such prepayment, redemption, purchase,
defeasance or other satisfaction, the Borrower or any of its Subsidiaries may
prepay, redeem, purchase, defease or otherwise satisfy Subordinated Indenture
Indebtedness (including, with respect to the 2012 Indenture, repayments in
addition to the Excess 2014 Refinancing Amount referenced in clause (a) above so
long as the Annual Allowance Amount hereunder and the remaining provisions of
this Section 7.16(b) are met), Refinancing Indebtedness with respect to the
Subordinated Indenture Indebtedness and other Indebtedness permitted by Section
7.01(d) in an aggregate amount not in excess of the following (each such
allowance amount for any given year being referred to as an “Annual Allowance
Amount”): for each calendar year, $30,000,000 plus 50% of the cumulative Net
Cash Proceeds received from all permitted Dispositions of property (excluding
any gain that results in income) during such year; provided that, the unused
portion of the Annual Allowance Amount in any year may not be carried over into
subsequent calendar years; and provided, further, that upon request, the
Borrower shall provide to the Administrative Agent or any Lender a year-to-date
calculation of (y) any prepayments, redemptions, purchases, defeasances,
satisfactions or payments made under this Section 7.16(b) in such year and (z)
the Annual Allowance Amount for such year, including any supporting
documentation validating any Dispositions of property and determination of Net
Cash Proceeds.
(m)Section 7.17 of the Credit Agreement is hereby amended by replacing each
usage of “Excluded Collateral” therein with “Excluded Property”.
 
(n)Schedule 1 of Exhibit D (Compliance Certificate) is hereby amended to add
Paragraph VI (Restricted Payments) thereto, so that, as amended, such Schedule
shall read as set forth on Schedule 1 attached hereto.
 
1.Conditions Precedent. The effectiveness of this Agreement and the
effectiveness of the amendments and waivers to the Credit Agreement provided
herein are subject to the satisfaction of the following conditions precedent:
 
(a)the Administrative Agent shall have received counterparts of this Agreement,
duly executed by the Borrower, each Subsidiary Guarantor, and such Lenders as
are necessary to constitute the Required Lenders; and
 
(b)the Administrative Agent shall have received (x) a true, complete and
certified copy of resolutions of the board of directors, members or other
applicable governing body of each Loan Party

7

--------------------------------------------------------------------------------

 

authorizing the amendments contemplated hereby and (y) a certification that none
of the Organization Documents of any Loan Party has been amended or otherwise
modified since July 22, 2009 or, in the alternative, attaching true and complete
copies of all amendments and modifications thereto; and
 
(c)all fees and expenses payable to the Administrative Agent and the Lenders
(including the fees and expenses of counsel to the Administrative Agent) accrued
to date shall have been paid in full to the extent invoiced prior to the date
hereof, but without prejudice to the later payment of accrued fees and expenses
not so invoiced.
 
2.Consent of the Subsidiary Guarantors. Each Subsidiary Guarantor hereby
consents, acknowledges and agrees to the amendments and waivers set forth herein
and hereby confirms and ratifies in all respects the Subsidiary Guaranty to
which such Subsidiary Guarantor is a party (including without limitation the
continuation of such Subsidiary Guarantor's payment and performance obligations
thereunder upon and after the effectiveness of this Agreement and the amendments
and waivers contemplated hereby) and the enforceability of such Subsidiary
Guaranty against such Subsidiary Guarantor in accordance with its terms.
 
3.Representations and Warranties. In order to induce the Lenders party hereto to
enter into this Agreement, each Loan Party represents and warrants to the
Administrative Agent and the Lenders as follows:
 
(a)The representations and warranties made by or with respect to each Loan Party
in Article V of the Credit Agreement and in each of the other Loan Documents to
which such Loan Party is a party are true and correct on and as of the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date in which case they are true and correct as of such
earlier date;
 
(b)The Persons appearing as Subsidiary Guarantors on the signature pages to this
Agreement constitute all Persons who are required to be Subsidiary Guarantors
pursuant to the terms of the Credit Agreement and the other Loan Documents,
including without limitation all Persons who became Subsidiaries or were
otherwise required to become Subsidiary Guarantors after the Closing Date, and
each such Person has executed and delivered a Subsidiary Guaranty;
 
(c)This Agreement has been duly authorized, executed and delivered by the
Borrowers and Subsidiary Guarantors party hereto and constitutes a legal, valid
and binding obligation of each such party, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors' rights generally;
and
 
(d)No Default or Event of Default has occurred and is continuing either
immediately prior to or immediately after the effectiveness of this Agreement.
 
4.Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relative to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and not one of them has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except as permitted pursuant to Section 10.01 of the Credit
Agreement.

8

--------------------------------------------------------------------------------

 

 
5.Full Force and Effect of Agreement. After giving effect to this Agreement and
the amendments and waivers contained herein, the Credit Agreement and all other
Loan Documents are hereby confirmed and ratified in all respects by each party
hereto and shall be and remain in full force and effect according to their
respective terms.
 
6.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic delivery (including by .pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
7.Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Section 10.14 of the Credit Agreement.
 
8.Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
 
9.References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended and modified hereby and
as further amended, supplemented or otherwise modified from time to time in
accordance with the terms of the Credit Agreement.
 
10.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each of the Subsidiary
Guarantors and Lenders, and their respective successors, legal representatives
and assignees to the extent such assignees are permitted assignees as provided
in Section 10.06 of the Credit Agreement.
 
 
 
 
[Signature pages follow.]
 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
 
BORROWER:
 
ASBURY AUTOMOTIVE GROUP, INC.
 
 
 
 
By:
 
/s/Craig T. Monaghan
 
Name:
 
Craig T. Monaghan
 
Title:
 
Senior Vice President
 

 
 
 
 
GUARANTORS:
 
ASBURY AUTOMOTIVE GROUP, L.L.C.
 
 
 
 
By:
 
/s/Craig T. Monaghan
 
Name:
 
Craig T. Monaghan
 
Title:
 
Senior Vice President
 

    
 
 
    
 
ASBURY AUTOMOTIVE MANAGEMENT L.L.C.
 
 
 
 
By:
 
/s/Craig T. Monaghan
 
Name:
 
Craig T. Monaghan
 
Title:
 
Senior Vice President
 

 
 
ASBURY AUTOMOTIVE JACKSONVILLE, L.P.
 
By:
ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C., its General Partner
 
 
 
 
 
ASBURY AUTOMOTIVE TAMPA, L.P.
 
By:
ASBURY AUTOMOTIVE TAMPA GP L.L.C., its
General Partner
 

 
By:
 
/s/ Craig T. Monaghan
 
Name:
 
Craig T. Monaghan
 
Title:
 
Vice President
 

 

 

--------------------------------------------------------------------------------

 

ANL, L.P.
ASBURY JAX HOLDINGS, L.P.
AVENUES MOTORS, LTD.
BAYWAY FINANCIAL SERVICES, L.P.
C&O PROPERTIES, LTD.
CFP MOTORS, LTD.
CH MOTORS, LTD.
CHO PARTNERSHIP, LTD.
CN MOTORS, LTD.
COGGIN MANAGEMENT, L.P.
CP-GMC MOTORS, LTD.
By:     ASBURY JAX MANAGEMENT L.L.C., its
General Partner
ASBURY AUTOMOTIVE BRANDON, L.P.
TAMPA HUND, L.P.
TAMPA KIA, L.P.
TAMPA LM, L.P.
TAMPA MIT, L.P.
WMZ MOTORS, L.P.
WTY MOTORS, L.P.
By:     ASBURY TAMPA MANAGEMENT L.L.C., its
General Partner
AF MOTORS, L.L.C.
ALM MOTORS, L.L.C.
ASBURY AR NISS L.L.C.
ASBURY ATLANTA AC L.L.C.
ASBURY ATLANTA AU L.L.C.
ASBURY ATLANTA BM L.L.C.
ASBURY ATLANTA CHEVROLET L.L.C.
ASBURY ATLANTA HON L.L.C.
ASBURY ATLANTA INF L.L.C.
ASBURY ATLANTA INFINITI L.L.C.
ASBURY ATLANTA JAGUAR L.L.C.
ASBURY ATLANTA LEX L.L.C.
ASBURY ATLANTA NIS L.L.C.
ASBURY ATLANTA TOY L.L.C.
 
By:
 
/s/Craig T. Monaghan
 
Name:
 
Craig T. Monaghan
 
Title:
 
Vice President
 

 
 

 

--------------------------------------------------------------------------------

 

ASBURY ATLANTA VL L.L.C.
ASBURY AUTOMOTIVE ARKANSAS DEALERSHIP HOLDINGS L.L.C.
ASBURY AUTOMOTIVE ARKANSAS L.L.C.
ASBURY AUTOMOTIVE ATLANTA L.L.C.
ASBURY AUTOMOTIVE ATLANTA II L.L.C.
ASBURY AUTOMOTIVE CENTRAL FLORIDA, L.L.C.
ASBURY AUTOMOTIVE DELAND, L.L.C.
FLORIDA AUTOMOTIVE SERVICES L.L.C. (f/k/a
ASBURY AUTOMOTIVE FLORIDA LLC)
ASBURY AUTOMOTIVE FRESNO L.L.C.
ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C.
ASBURY AUTOMOTIVE MISSISSIPPI L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA DEALERSHIP HOLDINGS L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA MANAGEMENT L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA REAL ESTATE HOLDINGS L.L.C.
ASBURY AUTOMOTIVE OREGON L.L.C.
SOUTHERN ATLANTIC AUTOMOTIVE SERVICES,
L.L.C. (f/k/a GEORGIA AUTOMOTIVE SERVICES L.L.C.)
ASBURY AUTOMOTIVE SOUTHERN CALIFORNIA L.L.C.
ASBURY AUTOMOTIVE ST. LOUIS L.L.C.
ASBURY AUTOMOTIVE ST. LOUIS II L.L.C.
ASBURY AUTOMOTIVE TAMPA GP L.L.C.
ASBURY AUTOMOTIVE TEXAS L.L.C.
ASBURY AUTOMOTIVE TEXAS REAL ESTATE
HOLDINGS L.L.C.
ASBURY DELAND IMPORTS 2, L.L.C.
ASBURY FRESNO IMPORTS L.L.C.
ASBURY JAX AC, L.L.C.
ASBURY JAX HON L.L.C.
ASBURY JAX K L.L.C.
ASBURY JAX MANAGEMENT L.L.C.
ASBURY JAX VW L.L.C.
ASBURY MS CHEV L.L.C.
ASBURY MS GRAY-DANIELS L.L.C.     
 
By:
 
/s/Craig T. Monaghan
 
Name:
 
Craig T. Monaghan
 
Title:
 
Vice President
 

 
 

 

--------------------------------------------------------------------------------

 

ASBURY NO CAL NISS L.L.C.
ASBURY SACRAMENTO IMPORTS L.L.C.
ASBURY SC LEX L.L.C.
ASBURY SC TOY L.L.C.
ASBURY SC JPV L.L.C.
ASBURY SO CAL DC L.L.C.
ASBURY SO CAL HON L.L.C.
ASBURY SO CAL NISS L.L.C.
ASBURY ST. LOUIS CADILLAC L.L.C.
ASBURY ST. LOUIS LEX L.L.C.
ASBURY ST. LOUIS LR L.L.C.
ASBURY ST. LOUIS M L.L.C.
ASBURY TAMPA MANAGEMENT L.L.C.
ASBURY-DELAND IMPORTS, L.L.C.
ATLANTA REAL ESTATE HOLDINGS L.L.C.
BFP MOTORS L.L.C.
CAMCO FINANCE II L.L.C.
CK CHEVROLET L.L.C.
CK MOTORS LLC
COGGIN AUTOMOTIVE CORP.
COGGIN CARS L.L.C.
COGGIN CHEVROLET L.L.C.
CROWN ACURA/NISSAN, LLC
CROWN CHH L.L.C.
CROWN CHO L.L.C.
CROWN CHV L.L.C.
CROWN FDO L.L.C.
CROWN FFO HOLDINGS L.L.C.
CROWN FFO L.L.C.
CROWN GAC L.L.C.
CROWN GBM L.L.C.
CROWN GCA L.L.C.
CROWN GDO L.L.C.
CROWN GHO L.L.C.
CROWN GNI L.L.C.
CROWN GPG L.L.C.
CROWN GVO L.L.C.
CROWN HONDA, L.L.C.
CROWN MOTORCAR COMPANY L.L.C.
CROWN PBM L.L.C.
CROWN RIA L.L.C.
 
By:
 
/s/ Craig T. Monaghan
 
Name:
 
Craig T. Monaghan
 
Title:
 
Vice President
 

 
 

 

--------------------------------------------------------------------------------

 

CROWN RIB L.L.C.
CROWN SJC L.L.C.
CROWN SNI L.L.C.
CSA IMPORTS L.L.C.
ESCUDE-NN L.L.C.
ESCUDE-NS L.L.C.
ESCUDE-T L.L.C.
HFP MOTORS L.L.C.
JC DEALER SYSTEMS, LLC
KP MOTORS L.L.C.
MCDAVID AUSTIN-ACRA, L.L.C.
MCDAVID FRISCO-HON, L.L.C.
MCDAVID GRANDE, L.L.C.
MCDAVID HOUSTON-HON, L.L.C.
MCDAVID HOUSTON-NISS, L.L.C.
MCDAVID IRVING-HON, L.L.C.
MCDAVID OUTFITTERS, L.L.C.
MCDAVID PLANO-ACRA, L.L.C.
NP FLM L.L.C.
NP MZD L.L.C.
NP VKW L.L.C.
PLANO LINCOLN-MERCURY, INC.
PRECISION COMPUTER SERVICES, INC.
PRECISION ENTERPRISES TAMPA, INC.
PRECISION INFINITI, INC.
PRECISION MOTORCARS, INC.
PRECISION NISSAN, INC.
PREMIER NSN L.L.C.
PREMIER PON L.L.C.
PRESTIGE BAY L.L.C.
PRESTIGE TOY L.L.C.
THOMASON AUTO CREDIT NORTHWEST, INC.
THOMASON DAM L.L.C.
THOMASON FRD L.L.C.
THOMASON HUND L.L.C.
THOMASON PONTIAC-GMC L.L.C.
 
By:
 
/s/ Craig T. Monaghan
 
Name:
 
Craig T. Monaghan
 
Title:
 
Vice President
 

 
 
 

 

--------------------------------------------------------------------------------

 

ARKANSAS AUTOMOTIVE SERVICES, L.L.C.
ASBURY ST. LOUIS FSKR, L.L.C.
ASBURY TEXAS D FSKR, L.L.C.
ASBURY TEXAS H FSKR, L.L.C.
MID-ATLANTIC AUTOMOTIVE SERVICES, L.L.C.
MISSISSIPPI AUTOMOTIVE SERVICES, L.L.C.
MISSOURI AUTOMOTIVE SERVICES, L.L.C.
TEXAS AUTOMOTIVE SERVICES, L.L.C.
 
By:
 
/s/ Craig T. Monaghan
 
Name:
 
Craig T. Monaghan
 
Title:
 
Vice President
 

 
 
 

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
By:
 
/s/ Anne M. Zeschke
 
Name:
 
Anne M. Zeschke
 
Title:
 
Vice President
 

 

 

--------------------------------------------------------------------------------

 

 
LENDER:
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and
Swing Line Lender

 
 
 
 
By:
 
/s/ M. Patricia Kay
 
Name:
 
M. Patricia Kay
 
Title:
 
Senior Vice President
 

 
 
 

 

--------------------------------------------------------------------------------

 

 
DCFS USA LLC, as a Lender
 
 
 
 
By:
 
/s/ Michele Nowak
 
Name:
 
Michele Nowak
 
Title:
 
National Accounts
 

 
 
 

 

--------------------------------------------------------------------------------

 

 
 
AMERICAN HONDA FINANCE CORP., as a Lender
 
 
 
 
By:
 
/s/ Warren Bradley
 
Name:
 
Warren Bradley
 
Title:
 
Senior Manager
 

 
 
 

 

--------------------------------------------------------------------------------

 

 
BMW FINANCIAL SERVICES NA, LLC, as a Lender
 
 
 
 
By:
 
/s/ Scott Bargar
 
Name:
 
Scott Bargar
 
Title:
 
Commercial Finance, Credit Manager
 

 
 
By:
 
/s/Patrick Sullivan
 
Name:
 
Patrick Sullivan
 
Title:
 
GM, Commercial Finance, BMW Group Financial Services
 

 
 

 

--------------------------------------------------------------------------------

 

 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
By:
 
/s/Jeffrey G. Calder
 
Name:
 
Jeffrey G. Calder
 
Title:
 
Vice President
 

 
 
 

 

--------------------------------------------------------------------------------

 

 
 
NISSAN MOTOR ACCEPTANCE CORPORATION,as a Lender
 
 
 
 
By:
 
/s/Brian Fallon
 
Name:
 
Brian Fallon
 
Title:
 
Sr. Manager, Commercial Credit
 

 
 
 
 

 

--------------------------------------------------------------------------------

 

 
TOYOTA MOTOR CREDIT CORPORATION, as a Lender
 
 
 
 
By:
 
/s/ Mark Doi
 
Name:
 
Mark Doi
 
Title:
 
National Dealer Credit Manager
 

 
 
 

 

--------------------------------------------------------------------------------

 

 
DEUTSCHE BANK TRUST COMPANY AMERICAS,as a Lender
 
 
 
 
By:
 
/s/Scottye Lindsey
 
Name:
 
Scottye Lindsey
 
Title:
 
Director
 

 
 
By:
 
/s/Carin Keegan
 
Name:
 
Carin Keegan
 
Title:
 
Director
 

 
 

 

--------------------------------------------------------------------------------

 

 
 
WELLS FARGO BANK, N.A., as successor by merger to WACHOVIA BANK, NATIONAL
ASSOCIATION,as a Lender
 
 
 
 
By:
 
/s/ Michael Burkitt
 
Name:
 
Michael Burkitt
 
Title:
 
Senior Vice President
 

 
 

 

--------------------------------------------------------------------------------

 

 
WORLD OMNI FINANCIAL CORP., as a Lender

 
 
 
 
By:
 
/s/William Shope
 
Name:
 
William Shope
 
Title:
 
VP, Portfolio Management
 

 
 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO AMENDMENT NO. 2 TO CREDIT AGREEMENT
 
For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000's)
I.    Section 7.11(a) - Consolidated Current Ratio.
 
Numerator:
 
 
 
 
A.
Consolidated Current Assets at the Statement Date:
$
 
 
 
 
 
 
 
 
 
B.
Available Unused Commitments:
 
 
 
 
 
 
 
 
 
 
 
 
1.
Aggregate Commitments at the Statement Date:
$
 
 
 
 
 
 
 
 
 
 
 
2.
Borrowing Base at the Statement Date
$
 
 
 
 
 
 
 
 
 
 
 
3.
The lesser of Lines I.B.1. and 2.:
$
 
 
 
 
 
 
 
 
 
 
 
4.
Total Outstandings at the Statement
$
 
 
 
 
 
 
 
 
 
 
 
5.
Available Unused Commitments (Lines I.B.3.-4.):
$
 
 
 
 
 
 
 
 
 
 
C.
Numerator (Lines I.A. + I.B.5.):
$
 
 
 
 
 
 
 
 
 
 
Denominator:
 
 
 
 
 
 
 
 
 
 
D.
Consolidated current liabilities at Statement of Date:
$
 
 
 
 
 
 
 
 
 
E.
Permitted Floorplan Silo Indebtedness at Statement Date, to the extent not
reflected as a current liability (Line I.D.):
$
 
 
 
 
 
 
 
 
 
F.
To the extent included in current liabilities (Line I.D.), any balloon payment
due under the Agreement, or under any Permitted Real Estate Debt or Subordinated
Indebtedness, other than, in each case, any such balloon payment due within two
(2) fiscal quarters following the Statement Date:
$
 
 
 
 
 
 
 
 
 
G.
Denominator (Consolidated Adjusted Current Liabilities) (Lines I.D. + E. - F.):
$
 
 
 
 
 
 
 
 
 
 
H.
Consolidated Current Ratio (Line I.C. / G.):
 
_____ to 1.00
 
 
 
 
 
 
 
 
 
 
Minimum Required:
 
1.20 to 1.00

II.    Section 7.11 (b) - Consolidated Fixed Charge Coverage Ratio.

--------------------------------------------------------------------------------

 

 
Numerator:
 
 
 
 
A.
Consolidated EBITDA for four consecutive fiscal quarters ending on the Statement
Date ("Subject Period"):
 
 
 
 
 
 
 
 
 
 
 
1.
Consolidated Net Income for Subject Period:
$
 
 
 
 
 
 
 
 
 
 
 
 
2.
To the extent deducted in calculating Consolidated Net Income (Line II.A.1.):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
a.
The lesser of Lines I.B.1. and 2.:
$
 
 
 
 
 
 
 
 
 
 
 
 
 
b.
Provision for income taxes for Subject Period:
$
 
 
 
 
 
 
 
 
 
 
 
 
 
c.
Depreciation and amortization expense for Subject Period:
$
 
 
 
 
 
 
 
 
 
 
 
 
 
d.
Other non-cash expenses reducing Consolidated Net Income which do not represent
a cash item in Subject Period or any future period:
$
 
 
 
 
 
 
 
 
 
 
 
 
 
e.
Beginning with the four fiscal quarter period ending March 31, 2010, all losses
on and other expenses related to repurchases of long-term Indebtedness:
$
 
 
 
 
 
 
 
 
 
 
3.
To the extent included in calculating Consolidated Net Income (Line II.A.1.):
 
 
 
 
 
 
 
 
 
 
 
 
a.
All non-cash items increasing Consolidated Net Income for Subject Period:
$
 
 
 
 
 
 
 
 
 
 
 
b.
Beginning with the four fiscal quarter period ending March 31, 2010, all gains
on repurchases of long-term Indebtedness:
$
 
 
 
 
 
 
 
 
 
 
4.
Consolidated EBITDA for the Subject Period (Lines
II.A.1.+2.a.+2.b.+2.c.+2.d.+2.e.+-3.a.-3.b.):
$
 
 
 
 
 
 
 
 
 
 
 
B.
Consolidated Rental Expense for the Subject Period:
$
 
 
 
 
 
 
 
 
 
 
 
C.
Deemed capital expenditures in an amount equal to $150,000 for each Dealer
Location in existence on the Statement Date:
$
 
 
 
 
 
 
 
 
 
D.
Numerator (Lines II.A.4.+B.-C.):
$
 
 
 
 
 
 
 
 
 
 
 
Denominator:
 
 
 
 
E.
Consolidated Interest Expense for the Subject Period (but excluding interest
expense with respect to Permitted Floorplan Silo Indebtedness)(Line II.A.2.a.):
$
 
 
 
 
 
 
 
 
 
F.
Scheduled amortization during the Subject Period of the principal portion of all
Indebtedness for money borrowed (other than any balloon, bullet or similar
principal payment which repays or refinances such Indebtedness in full):
$
 
 
 
 
 
 
 
 
 
G.
Consolidated Rental Expense for Subject Period (Line II.B.):
$
 
 
 
 
 
 
 
 
 
 
 
H.
Consolidated Pro Forma Rent Savings for Subject Period:
$
 
 
 
 
 
 
 
 
 
 
 
I.
Taxes paid in cash during Subject Period:
 
 
 
 
 
 
 
 
 
 
J.
Beginning with the four fiscal quarter period ending March 31, 2010, Taxes
included in Line I. above paid as a result of any gains on repurchases of
long-term Indebtedness:
$
 
 
 
 
 
 
 
 
 
 
 
K.
Denominator (Lines II.E.+F.+G.-I-J.):
 
 
 
 
 
 
 
 
 
 
L.
Consolidated Fixed Charge Coverage Ratio (Line II.D./K.):
______ to 1.00
 
 
 
 
 
 
 
 
 
 
Minimum Required: (i) For each Subject Period ending on or prior to September
30, 2010, 1.10 to 1.00 and (ii) for each Subject Period ending after September
30, 2010, 1.20 to 1.00
 
 
 

 

--------------------------------------------------------------------------------

 

III.    Section 7.11 (c) - Consolidated Total Leverage Ratio.
 
Numerator:
 
 
 
 
A.
Consolidated Adjusted Funded Indebtedness at the Statement Date:
 
 
 
 
 
 
 
 
 
 
 
 
1.
Consolidated Funded Indebtedness at the Statement Date:
$
 
 
 
 
 
 
 
 
 
 
 
2.
Permitted Floorplan Silo Indebtedness at the Statement Date:
$
 
 
 
 
 
 
 
 
 
 
 
3.
Numerator (Lines III.A.1.-2.):
$
 
 
 
 
 
 
 
 
 
 
 
4.
Total Outstandings at the Statement
$
 
 
 
 
 
 
 
 
 
 
 
5.
Available Unused Commitments (Lines I.B.3.-4.)
$
 
 
 
 
 
 
 
 
 
 
Denominator:
 
 
 
 
 
 
 
 
 
 
B.
Consolidated Pro Forma EBITDA for Subject Period:
 
 
 
 
 
 
 
 
 
 
 
1.
Consolidated EBITDA for Subject Period (Line II.A.4.):
$
 
 
 
 
 
 
 
 
 
 
2.
Consolidated EBITDA attributable to Permitted Acquisitions for Subject Period
(or exclusion of Consolidated EBITDA attributable to Permitted Dispositions for
Subject Period) on a pro forma basis in accordance with the Agreement*
$
(+/-)
 
 
 
 
 
 
 
 
 
3.
Consolidated Pro Forma Rent Savings for Subject Period:
$
 
 
 
 
 
 
 
 
 
 
 
4.
Consolidated Pro Forma EBITDA for Subject Period (Line III.B.1. +/-2.+3.):
$
 
 
 
 
 
 
 
 
 
 
C.
Consolidated Total Leverage Ratio (Line III.A.3./B.4.):
______ to 1.00
 
 
 
 
 
 
 
 
 
Maximum Permitted: At any time before the Admendment No. 1 Effectiveness Date or
at any time on or after the Modified Covenant Triggering Event Date, 5.00 to
1.00.
 
 
 

_________________________
* Historical financial statements (audited or unaudited, as permitted by the
Administrative Agent in its reasonable discretion) must support such adjustment
to the satisfaction of the Administrative Agent and such pro forma adjustment
shall not increase Consolidated EBITDA by more than 20%.
IV.    Section 7.11 (d) - Consolidated Total Senior Leverage Ratio.
 
Numerator:
 
 
 
 
A.
Consolidated Adjusted Funded Indebtedness at Statement Date (Line III.A.3.):
$
 
 
 
 
 
 
 
 
 
 
B.
Subordinated Indebtedness at Statement Date:
$
 
 
 
 
 
 
 
 
 
 
C.
Numberator (Lines IV.A.-B.):
$
 
 
 
 
 
 
 
 
 
 
Denominator
 
 
 
 
D.
Consolidated Pro Forma EBITDA for Subject Period (Line III.B.4.):
$
 
 
 
 
 
 
 
 
 
 
E.
Consolidated Total Senior Leverage Ratio (Line IV.C./Line IV.D.):
________to 1.00
 
 
 
 
 
 
 
 
 
Maximum Permitted:
3.00 to 1.00

V.    The Number of Dealer Locations as of the Statement Date is:
_________________________    .
VI.    Section 7.10 (a) - Restricted Payments.

--------------------------------------------------------------------------------

 

 
Numerator:
 
 
 
 
A.
Quarterly Adjusted Consolidated Net Income:
 
 
 
 
 
 
 
 
 
 
 
 
 
1.
Consolidated Net Income for fiscal quarter ending on the Statement Date
("Subject Quarter")
(+/-)$
 
 
 
 
 
 
 
 
 
 
 
 
2.
Extraordinary gains for Subject Quarter recorded in accordance with GAAP:
$
 
 
 
 
 
 
 
 
 
 
 
 
3.
Extraordinary losses for Subject Quarter recorded in accordance with GAAP:
$
 
 
 
 
 
 
 
 
 
 
 
 
4.
Non-cash impairment charges or asset write-offs or write-downs for Subject
Quarter recorded in accordance with GAAP:
$
 
 
 
 
 
 
 
 
 
 
 
 
5.
Write-downs during Subject Quarter recorded subsequent to October 1, 2010
related to deffered tax assets that were established prior to October 1, 2010,
recorded in accordance with GAAP:
$
 
 
 
 
 
 
 
 
 
 
 
 
6.
Non-cash interest expense for Subject Quarter resulting from the effect of
Accounting Principles Bulletin 14-1/Accounting Standards Codification of the
Financial Accounting Standards Board Number 470-20 (Accounting for Convertible
Debt Instruments That May Be Settled in Cash Upon Conversion) on convertible
indebtedness recorded in accordance with GAAP:
(+/-)$
 
 
 
 
7.
Gains or losses directly associated with the repurchase or early extinguishment
of long-term Indebtedness:
(+/-)$
 
 
 
 
8.
Tax Impact:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
a.
Tax impact of Line A.VI.2:
$
 
 
 
 
 
 
 
 
 
 
 
 
 
b.
Tax impact of Line A.VI.3:
$
 
 
 
 
 
 
 
 
 
 
 
 
 
c.
Tax impact of Line A.VI.4:
$
 
 
 
 
 
 
 
 
 
 
 
 
 
d.
Tax impact of Line A.VI.5:
$
 
 
 
 
 
 
 
 
 
 
 
 
 
e.
Tax impact of Line A.VI.6:
(+/-)$
 
 
 
 
 
 
 
 
 
 
 
 
 
f.
Tax impact of Line A.VI.7:
(+/-)$
 
 
 
 
 
 
 
 
 
 
 
 
 
g.
Total impact (Line VI.8: -a.+b.+c.+d.(+/-) e.(+/-) 8.g.):
$
 
 
 
 
 
 
 
 
 
 
 
 
9.
Adjusted Consolidated Net Income for the Subject Quarter (Lines
VI.A.1.-2.+3.+4.+5.(+/-) 6.(+/-) 7.(+/-) 8.g.):
(+/-)$
 
 
 
 
 
 
 
 
 
 
 
B.
Restricted Payments Calculation:
 
 
 
 
1.
 
$50,000,000
$50,000,000
 
 
 
 
 
 
 
 
 
2.
 
Adjusted Consolidated Net Income for the Subject Quarter (Line VI.A.9.):
(+/-)$
 
 
 
 
 
 
 
 
 
 
3.
 
Adjusted Consolidated Net Income for all fiscal quarters starting with the
fiscal quarter beginning October 1, 2010 but excluding Subject Quarter:
(+/-)$
 
 
 
 
 
 
 
 
 
 
4.
 
50% of Adjusted Consolidated Net Income (.50 multiplied by (sum of Lines VI.B.2.
and B.3.)):
(+/-)$
 
 
 
 
 
 
 
 
 
 
5.
 
Restricted Payments Threshold: (Line VI.B.1. plus (or minus if negative) Line
VI.B.4.):
$
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
C.
Restricted Payments
 
 
 
 
1.
 
Restricted Payments for all fiscal quarters starting with the fiscal quarter
beginning October 1, 2010 but excluding Subject Quarter:
$
 
 
 
 
 
 
 
 
 
 
 
2.
 
Restricted Payment made in Subject Quarter:
$
 
 
 
 
 
 
 
 
 
 
 
3.
 
Total Restricted Payments through Subject Quarter (Line VI.C.1.+C.2.):
$
 
 

 